Citation Nr: 1445760	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a disorder manifested by joint pain and swelling and aching of the hands, wrists, and feet, to include as an undiagnosed illness or a medically unexplained chronic multisymptom illness.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to June 2004, February 2006 to June 2006, and October 2009 to February 2010, with subsequent periods of active duty service in 2011, 2012, and 2013.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2009 rating decision of the Boston, Massachusetts Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a Travel Board hearing was scheduled in April 2012 and November 2013.  The Veteran requested that both be cancelled, stating that she was on active duty at the time.  Thereafter, a Travel Board hearing was scheduled in May 2014; she failed to appear, and has not provided good cause for such failure.  In particular, she has not alleged that she was on active duty at the time or requested to reschedule the hearing.  Thus, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that she has had recent periods of active duty (beginning in March 2011) that are not documented in the record.  DD-214s and service treatment records (STRs) from those periods are constructively of record and must be secured.

Certain VA treatment records appear to be outstanding.  The record shows the Veteran receives regular treatment at the Brockton, Massachusetts VA Medical Center (MC).  Specifically, although she is followed regularly by the rheumatology department there, the most recent record of such treatment is from April 2009.  Moreover, that record indicates a follow-up appointment in October 2009, though obviously no such record is associated with the claims file.  Outstanding records of VA treatment are constructively of record and must be secured.  The Board notes that the outstanding records are especially pertinent here, as they are likely to shed light on the currently unclear nature and etiology of the Veteran's arthritis.

Furthermore, the November 2007 VA examination report includes a notation that the Veteran's asthma has existed since 2004 in the medical history, but does not include an actual etiological opinion with explanation.  There is also no discussion of the Veteran's own reports that she has had difficulty breathing during her deployment in 2004 that persist to the present day, and relating her asthma to pollution exposure and living conditions during that deployment.  Considering her medical expertise as a field surgeon and internist, a new opinion which addresses her statements and opinion is needed.  

The Veteran has not yet been afforded a VA examination for her complaints of joint pain with swelling and aching of the hands, wrists, and feet.  The Board notes that the record contains multiple notations of inflammatory arthritis which may be seronegative rheumatoid arthritis, though the exact nature and etiology of the disability is unclear.  The Veteran has consistently contended that the underlying symptoms developed as a result of her deployment to Southwest Asia.  STRs show notations of symptoms associated with her claimed arthritis (swelling and aching of the hands) developing within a year following her return from deployment.  In light of the above, and considering her qualifying service in the Southwest Asia theater of operations, her reports of muscle aches at her post-deployment health assessment, and the ambiguity as to whether she has a diagnosed condition, an undiagnosed illness, or a medically unexplained chronic multisymptom illness, the Board finds that a VA examination to determine the nature and likely etiology of her joint, hand, wrist, and foot symptoms is also needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all DD-214s and STRs from the Veteran's recent periods of service, beginning in March 2011.

2.  Obtain all records of treatment the Veteran has received for her asthma and disability manifested by joint pain with swelling and aching of the hands, wrists, and feet that are not already of record, specifically including any treatment received since April 2009.


3.  Then, arrange for a respiratory examination of the Veteran to determine the likely etiology of her asthma.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should opine whether the Veteran's current asthma is at least as likely as not (a 50 percent or better probability) related to her active duty service.  

A complete rationale must be provided for all opinions.  The examiner should specifically address whether such disability could be related to exposure to sand, dust, pollution, vehicle exhaust, or upper respiratory infections during service documented in her post-deployment assessment.  The examiner should also specifically address the Veteran's statements that she has had difficulty breathing during her deployment in 2004 that persist to the present day and relating her current asthma to pollution exposure and living conditions during her 2004 deployment to Southwest Asia.

4.  Then, arrange for a Persian Gulf examination to determine the nature and likely etiology of the Veteran's disability manifested by joint pains with swelling and aching of the hands, wrist, and feet.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should provide opinions that respond to the following:

(a) Are the Veteran's symptoms part of a diagnosed disability, or an undiagnosed illness?
 
(b) If the Veteran has a diagnosed disability, is it at least as likely as not (a 50 percent or better probability) that it is a medically unexplained chronic multisymptom illness?

For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

(c) If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to her active duty service.

A complete rationale must be provided for all opinions.

5.  Then, review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



